TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00529-CV



  American Contractors Indemnity Company d/b/a Texas Bonding Company, Appellant

                                                   v.

                                   The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 10-376-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In this restricted appeal from a default judgment for bail bond forfeiture, the parties

have filed a Rule 11 Agreement to dispose of the forfeiture with the trial court. See Tex. R. Civ.

P. 11. Appellant American Contractors Indemnity Company d/b/a Texas Bonding Company has

filed an unopposed motion to abate the appeal to permit proceedings in the trial court to effectuate

the parties’ agreement. Accordingly, we grant the motion and abate the appeal. See Tex. R. App.

P. 42.1(a)(2)(C). All appellate deadlines will be tolled during the period of abatement. Absent

further order of this Court, this appeal will be automatically reinstated on March 30, 2011. The

parties are directed to file either a status report or a motion to dismiss by that date.
                                          __________________________________________

                                          Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Abated

Filed: January 19, 2011




                                             2